EXHIBIT 10.20

 

CONSENT AND AMENDMENT dated as of March 8, 2004 (this “Consent and Amendment”),
to the Credit Agreement dated as of February 17, 2004 (the “Credit Agreement”),
among PLIANT CORPORATION (the “Parent Borrower”), UNIPLAST INDUSTRIES CO. (the
“Canadian Subsidiary Borrower”), the domestic subsidiary borrowers party to the
Credit Agreement (collectively, the “Domestic Subsidiary Borrowers” and,
together with the Parent Borrower and the Canadian Subsidiary Borrower, the
“Borrowers”), the financial institutions party to the Credit Agreement as
Lenders (the “Lenders”), CREDIT SUISSE FIRST BOSTON, acting through its Cayman
Islands Branch, as Administrative Agent and Documentation Agent, DEUTSCHE BANK
TRUST COMPANY AMERICAS (“DBTCA”), as Collateral Agent, GENERAL ELECTRIC CAPITAL
CORPORATION (“GECC”), as Co-Collateral Agent, and JPMORGAN CHASE BANK, as
Syndication Agent.

 

A.  DBTCA has agreed to resign as Collateral Agent under the Credit Agreement
and the other Loan Documents, the undersigned Lenders have agreed to appoint and
designate GECC as successor Collateral Agent and the Parent Borrower is willing
to consent to the appointment and designation of such successor Collateral
Agent.

 

B.  GECC has agreed to resign as Co-Collateral Agent under the Credit Agreement
and the other Loan Documents, with no successor Co-Collateral Agent being
appointed or designated hereunder.

 

C.  LaSalle Business Credit, LLC (“LaSalle”) and DBTCA have agreed that LaSalle
will replace DBTCA as Issuing Bank under the Credit Agreement, and the Parent
Borrower and the Administrative Agent are willing to consent to such
replacement.

 

D.  The Parent Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement as set forth herein.

 

E.  The undersigned Lenders are willing so to amend the Credit Agreement
pursuant to the terms and subject to the conditions set forth herein.

 

F.  Capitalized terms used and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 


SECTION 1. RESIGNATION OF COLLATERAL AGENT; SUCCESSOR COLLATERAL AGENT.  (A) 
PURSUANT TO ARTICLE VIII OF THE CREDIT AGREEMENT, DBTCA HEREBY RESIGNS AS
COLLATERAL AGENT UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
HEREBY RELINQUISHES ALL RIGHTS, POWERS AND PRIVILEGES OF, AND IS HEREBY
DISCHARGED FORM ITS DUTIES AND OBLIGATIONS AS, COLLATERAL AGENT UNDER THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN PURSUANT TO THE PROVISIONS OF
ARTICLE VIII AND SECTION 10.03 OF THE

 

--------------------------------------------------------------------------------


 

Credit Agreement, in each case in respect of any actions taken or omitted to be
taken by DBTCA while it was acting as Collateral Agent).


 


(B)  PURSUANT TO ARTICLE VIII OF THE CREDIT AGREEMENT, GECC IS HEREBY APPOINTED
AND DESIGNATED AS SUCCESSOR COLLATERAL AGENT UNDER THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND HEREBY ASSUMES, AND SHALL SUCCEED TO AND BECOME VESTED
WITH, ALL RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE COLLATERAL AGENT UNDER
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THE PARENT BORROWER HEREBY
CONSENTS TO THE APPOINTMENT AND DESIGNATION OF GECC AS SUCCESSOR COLLATERAL
AGENT UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


(C)  ALL NOTICES AND COMMUNICATIONS TO BE DELIVERED TO GECC AS SUCCESSOR
COLLATERAL AGENT SHALL BE DELIVERED TO GECC PURSUANT TO SECTION 10.01(A)(IV) OF
THE CREDIT AGREEMENT.


 


SECTION 2. RESIGNATION OF CO-COLLATERAL AGENT; NO SUCCESSOR CO-COLLATERAL
AGENT.  (A)  PURSUANT TO ARTICLE VIII OF THE CREDIT AGREEMENT, GECC HEREBY
RESIGNS AS CO-COLLATERAL AGENT UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND HEREBY RELINQUISHES ALL RIGHTS, POWERS AND PRIVILEGES OF, AND IS
HEREBY DISCHARGED FROM ITS DUTIES AND OBLIGATIONS AS, CO-COLLATERAL AGENT UNDER
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN PURSUANT TO THE
PROVISIONS OF ARTICLE VIII AND SECTION 10.03 OF THE CREDIT AGREEMENT, IN EACH
CASE IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY GECC WHILE IT WAS
ACTING AS CO-COLLATERAL AGENT).


 


(B)  NO SUCCESSOR CO-COLLATERAL AGENT IS APPOINTED OR DESIGNATED HEREUNDER.


 


SECTION 3. REPLACEMENT OF ISSUING BANK; CASH COLLATERALIZATION.  (A)    PURSUANT
TO SECTION 2.05(I) OF THE CREDIT AGREEMENT, (I) LASALLE IS HEREBY APPOINTED TO
REPLACE DBTCA AS ISSUING BANK UNDER THE CREDIT AGREEMENT AND HEREBY ASSUMES, AND
SHALL SUCCEED TO AND BECOME VESTED WITH, ALL RIGHTS, POWERS, PRIVILEGES AND
DUTIES OF THE ISSUING BANK UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS (EXCEPT WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED UNDER THE CREDIT
AGREEMENT PRIOR TO THE EFFECTIVENESS OF THIS CONSENT AND AMENDMENT) AND (II)
DBTCA HEREBY RESIGNS AS ISSUING BANK UNDER THE CREDIT AGREEMENT AND, EXCEPT AS
PROVIDED UNDER CLAUSES (B) AND (C) BELOW, HEREBY RELINQUISHES ALL RIGHTS, POWERS
AND PRIVILEGES OF, AND IS HEREBY DISCHARGED FROM ITS DUTIES AND OBLIGATIONS AS,
ISSUING BANK UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THE
PARENT BORROWER AND THE ADMINISTRATIVE AGENT HEREBY CONSENT TO THE APPOINTMENT
OF LASALLE TO REPLACE DBTCA AS ISSUING BANK.


 


(B)  WITH RESPECT TO THE LETTERS OF CREDIT ISSUED BY DBTCA UNDER THE CREDIT
AGREEMENT AND OUTSTANDING ON THE EFFECTIVE DATE OF THIS CONSENT AND AMENDMENT
(THE “OUTSTANDING LETTERS OF CREDIT”), WHICH OUTSTANDING LETTERS OF CREDIT ARE
LISTED ON SCHEDULE A TO THIS CONSENT AND AMENDMENT, EFFECTIVE UPON THE RECEIPT
BY DBTCA OF THE CASH COLLATERAL AMOUNT (AS DEFINED BELOW), (I) THE PARENT
BORROWER AND DBTCA HEREBY AGREE THAT THE OUTSTANDING LETTERS OF CREDIT SHALL
REMAIN OUTSTANDING, (II) DBTCA HEREBY

 

2

--------------------------------------------------------------------------------


 

releases each Lender from its obligations under Section 2.05 of the Credit
Agreement in respect of the Outstanding Letters of Credit, (iii) DBTCA hereby
waives any and all of its rights as a Secured Party under the Security
Documents, and any and all of its rights in the Lien of the Security Documents,
in each case in respect of the Outstanding Letters of Credit and
(iv) notwithstanding clause (i) of this sentence, the Outstanding Letters of
Credit shall thereafter be deemed not to be “Letters of Credit” under the Credit
Agreement and the other Loan Documents; provided, however, that the Parent
Borrower shall remain liable for (x) its obligations under Section 2.05 of the
Credit Agreement to reimburse any LC Disbursements under the Outstanding Letters
of Credit, (y) its obligations under the Credit Agreement to pay interest on any
such LC Disbursements and (z) its obligations under Section 2.11(b) of the
Credit Agreement to pay fees in respect of the Outstanding Letters of Credit. 
Accrued fees referred to in clause (z) above shall be payable as provided in the
Credit Agreement and upon termination or cancellation of the Outstanding Letters
of Credit, except that participation fees accrued after receipt by DBTCA of the
Cash Collateral Amount shall be for the account of DBTCA.


 


(C)  THE PARENT BORROWER AND DBTCA HEREBY AGREE TO THE ESTABLISHMENT OF A CASH
COLLATERAL ACCOUNT (THE “CASH COLLATERAL ACCOUNT”) AT DBTCA TO SECURE THE PARENT
BORROWER’S OBLIGATIONS UNDER THE OUTSTANDING LETTERS OF CREDIT.  THE PARENT
BORROWER WILL WIRE TRANSFER TO DBTCA FOR DEPOSIT IN THE CASH COLLATERAL ACCOUNT,
PURSUANT TO WIRE TRANSFER INSTRUCTIONS PREVIOUSLY PROVIDED BY DBTCA TO THE
PARENT BORROWER, AN AMOUNT OF CASH (THE “CASH COLLATERAL AMOUNT”) EQUAL TO 101%
OF THE AGGREGATE FACE AMOUNT OF THE OUTSTANDING LETTERS OF CREDIT.  THE PARENT
BORROWER HEREBY GRANTS TO DBTCA A SECURITY INTEREST IN THE CASH COLLATERAL
ACCOUNT AND ALL AMOUNTS DEPOSITED THEREIN TO SECURE THE PARENT BORROWER’S
OBLIGATIONS IN CONNECTION WITH THE OUTSTANDING LETTERS OF CREDIT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE PARENT BORROWER AGREES THAT DBTCA
MAY WITHDRAW FUNDS FROM THE CASH COLLATERAL ACCOUNT (I) TO PAY ALL FEES AND
OTHER AMOUNTS THAT ARE OR BECOME PAYABLE TO DBTCA IN CONNECTION WITH THE
OUTSTANDING LETTERS OF CREDIT, (II) TO REIMBURSE DBTCA FOR ALL AMOUNTS PAID BY
DBTCA UNDER OR IN CONNECTION WITH DRAFTS DRAWN UNDER THE OUTSTANDING LETTERS OF
CREDIT AND (III) TO PAY ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF DBTCA
INCURRED FROM TIME TO TIME IN CONNECTION WITH THE OUTSTANDING LETTERS OF CREDIT
AND THE ADMINISTRATION OF THE CASH COLLATERAL ACCOUNT.  IN THE EVENT THAT EITHER
(X) THE PARENT BORROWER PROVIDES DBTCA SUCH DOCUMENTS AND OTHER EVIDENCE AS
DBTCA MAY REASONABLY REQUEST, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
DBTCA, EVIDENCING FULL AND COMPLETE RELEASE AND SATISFACTION OF A PARTICULAR
OUTSTANDING LETTER OF CREDIT OR (Y) THE PARENT BORROWER PROVIDES DBTCA WITH A
BACK-TO-BACK LETTER OF CREDIT ISSUED BY A FINANCIAL INSTITUTION REASONABLY
SATISFACTORY TO DBTCA (IT BEING UNDERSTOOD THAT EITHER LASALLE OR LASALLE BANK
NATIONAL ASSOCIATION, AN AFFILIATE OF LASALLE, SHALL BE A SATISFACTORY FINANCIAL
INSTITUTION) WITH A FACE AMOUNT EQUAL TO 101% OF THE FACE AMOUNT OF A PARTICULAR
OUTSTANDING LETTER OF CREDIT, DBTCA HEREBY AGREES TO RELEASE FROM THE CASH
COLLATERAL ACCOUNT, AND RETURN TO THE COMPANY, AN AMOUNT EQUAL TO 101% OF THE
FACE AMOUNT OF SUCH OUTSTANDING LETTER OF CREDIT (LESS ANY AMOUNTS RETAINED BY
DBTCA TO PAY INTEREST, FEES AND EXPENSES ASSOCIATED WITH SUCH OUTSTANDING LETTER
OF CREDIT PURSUANT TO THE PREVIOUS SENTENCE).

 

3

--------------------------------------------------------------------------------


 


(D)  ALL NOTICES AND COMMUNICATIONS TO BE DELIVERED TO LASALLE AS REPLACEMENT
ISSUING BANK SHALL BE DELIVERED TO LASALLE BUSINESS CREDIT, LLC, 135 S. LASALLE
STREET, CHICAGO, ILLINOIS 60603, ATTENTION OF JAMES C. SIMPSON (TELECOPY NO.
(312) 904-6450), WITH A COPY TO LASALLE BANK NATIONAL ASSOCIATION, 540 W.
MADISON STREET, CHICAGO, ILLINOIS 60603, ATTENTION OF TRADE SERVICES (TELECOPY
NO. (312) 904-6303).


 


SECTION 4. AMENDMENTS TO THE CREDIT AGREEMENT.  (A)  SECTION 1.01 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING SENTENCE AT THE END OF THE
DEFINITION OF “CONSENTING AGENTS”:


 

Notwithstanding the foregoing, at any time when there is no acting Co-Collateral
Agent under the Credit Agreement, the term “Consenting Agents” shall mean the
Administrative Agent and the Collateral Agent.

 


(B)  THE PARTIES HERETO HEREBY FURTHER ACKNOWLEDGE AND AGREE THAT,
NOTWITHSTANDING ANYTHING IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT TO
THE CONTRARY, IN THE EVENT THAT THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL REQUIRE (A) THE AGREEMENT, REQUEST, CONSENT OR APPROVAL OF THE
CO-COLLATERAL AGENT PRIOR TO THE TAKING OF (OR AS A CONDITION TO ANY LOAN
PARTY’S BEING REQUIRED TO TAKE) ANY ACTION UNDER THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR (B) THE DELIVERY OF CERTIFICATES OR OTHER DOCUMENTATION
TO THE CO-COLLATERAL AGENT, NO SUCH AGREEMENT, REQUEST, CONSENT OR APPROVAL OF
THE CO-COLLATERAL AGENT SHALL BE SO REQUIRED TO BE OBTAINED, AND NO SUCH
DELIVERY TO THE CO-COLLATERAL AGENT SHALL BE REQUIRED TO BE MADE, AT ANY TIME
WHEN THERE IS NO ACTING CO-COLLATERAL AGENT UNDER THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


 


(C)  SECTION 1.01 OF THE CREDIT AGREEMENT IS FURTHER AMENDED BY ADDING THE
FOLLOWING DEFINITIONS IN THE APPROPRIATE ALPHABETICAL ORDER:


 

“Consent and Amendment Effective Date” means the effective date of the Consent
and Amendment among the Borrowers, the Lenders party thereto, Credit Suisse
First Boston, acting through its Cayman Islands Branch, as Administrative Agent,
Deutsche Bank Trust Company Americas, as resigning Collateral Agent and replaced
Issuing Bank, General Electric Capital Corporation, as successor Collateral
Agent and resigning Co-Collateral Agent, and LaSalle Business Credit, LLC, as
replacement Issuing Bank.

 

“Outstanding Letters of Credit” means the letters of credit issued by Deutsche
Bank Trust Company Americas under this Agreement and outstanding on the Consent
and Amendment Effective Date, which letters of credit are listed on
Schedule 1.01(e), but not any extensions, renewals or replacements thereof.

 

4

--------------------------------------------------------------------------------


 


(D)  THE CREDIT AGREEMENT IS FURTHER AMENDED TO CREATE A NEW SCHEDULE 1.01(E),
WHICH SCHEDULE 1.01(E) SHALL BE ENTITLED “OUTSTANDING LETTERS OF CREDIT” AND
SHALL CONTAIN THE ITEMS LISTED ON SCHEDULE A TO THIS CONSENT AND AMENDMENT.


 


(E)  SECTION 6.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) DELETING THE
WORD “AND” AT THE END OF CLAUSE (XII) THEREOF, (II) REPLACING THE PERIOD AT THE
END OF CLAUSE (XIII) THEREOF WITH “; AND” AND (III) INSERTING THE FOLLOWING AT
THE END OF SUCH SECTION:


 

(xiv) the Outstanding Letters of Credit.

 


(F)  SECTION 6.03 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) DELETING THE
WORD “AND” AT THE END OF CLAUSE (I) THEREOF, (II) REPLACING THE PERIOD AT THE
END OF CLAUSE (J) THEREOF WITH “; AND” AND (III) INSERTING THE FOLLOWING AT THE
END OF SUCH SECTION:


 

(k)  any Lien on cash deposited on or prior to the Consent and Amendment
Effective Date with the issuing bank for any Outstanding Letter of Credit to
cash collateralize such Outstanding Letter of Credit (including with respect to
interest, fees and expenses associated therewith); provided that (i) the amount
of such cash subject to such Lien at any time shall not exceed 101% of the face
amount of such Outstanding Letter of Credit and (ii) upon the termination or
expiration of such Outstanding Letter of Credit, to the extent there has been no
drawing under such Outstanding Letter of Credit that has not been reimbursed at
such time, an amount of cash equal to 101% of the face amount of such
Outstanding Letter of Credit (less any amounts retained to pay interest, fees
and expenses associated therewith) shall be promptly released from such Lien.

 


SECTION 5. REPRESENTATIONS AND WARRANTIES.  EACH BORROWER REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT, TO EACH OF THE LENDERS AND TO LASALLE, AS
REPLACEMENT ISSUING BANK, THAT:


 


(A)  THIS AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY IT AND
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH LOAN PARTY PARTY
HERETO, ENFORCEABLE AGAINST SUCH LOAN PARTY IN ACCORDANCE WITH ITS TERMS.


 


(B)  AFTER GIVING EFFECT TO THIS AMENDMENT, THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN ARTICLE III OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF WITH THE SAME EFFECT AS IF MADE
ON AND AS OF THE DATE HEREOF, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE.


 


(C)  AFTER GIVING EFFECT TO THIS AMENDMENT, NO DEFAULT HAS OCCURRED AND IS
CONTINUING.

 

5

--------------------------------------------------------------------------------


 


SECTION 6. CONDITIONS TO EFFECTIVENESS.  THIS CONSENT AND AMENDMENT SHALL BECOME
EFFECTIVE WHEN (A) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF
THIS CONSENT AND AMENDMENT THAT, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF THE
BORROWERS, THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT, DBTCA, GECC AND
LASALLE, (B) THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 5 HEREOF
ARE TRUE AND CORRECT (AS SET FORTH ON AN OFFICER’S CERTIFICATE DELIVERED TO THE
ADMINISTRATIVE AGENT) AND (C) ALL FEES AND EXPENSES REQUIRED TO BE PAID OR
REIMBURSED BY THE BORROWERS PURSUANT HERETO OR THE CREDIT AGREEMENT OR
OTHERWISE, INCLUDING ALL INVOICED FEES AND EXPENSES OF COUNSEL TO THE
ADMINISTRATIVE AGENT, DBTCA (AS RESIGNING COLLATERAL AGENT AND REPLACED ISSUING
BANK), GECC (AS SUCCESSOR COLLATERAL AGENT AND RESIGNING CO-COLLATERAL AGENT)
AND LASALLE (AS REPLACEMENT ISSUING BANK), SHALL HAVE BEEN PAID OR REIMBURSED,
AS APPLICABLE.


 


SECTION 7. CREDIT AGREEMENT.  EXCEPT AS SPECIFICALLY AMENDED HEREBY, THE CREDIT
AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE
PROVISIONS THEREOF AS IN EXISTENCE ON THE DATE HEREOF.  AFTER THE DATE HEREOF,
ANY REFERENCE TO THE CREDIT AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS AMENDED
HEREBY.  THIS CONSENT AND AMENDMENT SHALL BE A LOAN DOCUMENT FOR ALL PURPOSES.


 


SECTION 8. APPLICABLE LAW.  THIS CONSENT AND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 9. COUNTERPARTS.  THIS CONSENT AND AMENDMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH
WHEN TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AGREEMENT.  DELIVERY OF AN EXECUTED
SIGNATURE PAGE TO THIS CONSENT AND AMENDMENT BY FACSIMILE TRANSMISSION SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED COUNTERPART OF THIS CONSENT AND
AMENDMENT.


 


SECTION 10. EXPENSES.  THE PARENT BORROWER AGREES TO REIMBURSE THE
ADMINISTRATIVE AGENT FOR THEIR OUT-OF-POCKET EXPENSES IN CONNECTION WITH THIS
AMENDMENT, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF CRAVATH,
SWAINE & MOORE LLP, COUNSEL FOR THE ADMINISTRATIVE AGENT.


 


SECTION 11. HEADINGS.  THE HEADINGS OF THIS CONSENT AND AMENDMENT ARE FOR
PURPOSES OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING
HEREOF.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent and Amendment to
be duly executed by their respective authorized officers as of the day and year
first written above.

 

 

PLIANT CORPORATION,

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNIPLAST INDUSTRIES CO.,

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNIPLAST HOLDINGS, INC.,

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNIPLAST U.S., INC.,

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PIERSON INDUSTRIES, INC.,

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TUREX, INC.,

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

UNIPLAST MIDWEST, INC.,

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch,
individually and as Administrative Agent,

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, individually and as resigning
Collateral Agent and replaced Issuing Bank,

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, individually and as
successor Collateral Agent and resigning
Co-Collateral Agent,

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LASALLE BUSINESS CREDIT, LLC, as
replacement Issuing Bank,

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

AMENDMENT DATED AS OF

March 8, 2004

 

 

To Approve the Amendment:

 

 

Name of Institution

 

 

 

 

 

by

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Outstanding Letters of Credit

 

Number

 

Amount

 

Expiration Date

 

Beneficiary

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------